Citation Nr: 0738057	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  03-15 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of bilateral inguinal hernia repair with residual 
pain, claimed as residuals of abdominal hernias.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to 
June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
established service connection for residuals of abdominal 
hernias with a noncompensable rating effective August 28, 
2002.

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected residuals of 
abdominal hernias, the Board has characterized this issue in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.

The veteran failed, without apparent cause, to appear for a 
scheduled hearing before a member of the Board of Veteran's 
Appeals in July 2005.  Therefore, his request for a hearing 
is considered as having been withdrawn.  38 C.F.R. § 20.704 
(2007).


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Residuals of bilateral inguinal hernia repair with 
residual pain are manifested by no more than postoperative 
recurrent hernias well supported by truss and by superficial, 
nontender, nonadherent, not unstable bilateral scars that 
measure 7 x 0.5 cm.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for 
residuals of bilateral inguinal hernia repair with residual 
pain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.114, 4.118 Diagnostic Codes 7338, 7802, 7805 
(2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in September 2002.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The Board finds the available medical evidence is sufficient 
for adequate determination of the issue addressed in this 
decision.  There has been substantial compliance with all 
pertinent VA law and regulations.  In light of the favorable 
disposition of this claim, further discussion of the VCAA is 
unnecessary.

Factual Background

Service medical records show that the veteran received 
multiple bilateral hernia reductions and repairs while on 
active duty.  His last in-service hernia repair was performed 
in March 1998, and upon follow-up examination in April 1998, 
the examiner noted that the repair was intact, well-healed, 
and without defect.

A private medical record from August 1999 stated that the 
veteran had been doing heavy lifting and experienced inguinal 
pain.  The examiner noted no abdominal masses or 
organomegaly.  It was observed that the right inguinal floor 
was tender to palpation with a small protrusion that 
suggested a recurrent hernia, and the left inguinal canal was 
also tender with a palpably prominent cord which suggested a 
small hernia on the left.  In November 1999 a private medical 
record showed that the veteran underwent repair of a 
recurrent right inguinal hernia and small femoral hernia as 
well as repair of a left direct inguinal hernia.  The 
examiner noted that it appeared that the right inguinal 
hernia had been recurrent two times as there were two scars 
in his inguinal region.

On VA medical examination in January 2003, the veteran 
reported experiencing mild burning and pain during heavy 
lifting and during increased abdominal pressure.  The 
examiner noted a soft, nontender, and nondistended abdomen.  
No masses, hernias, or costovertebral angle tenderness was 
observed.  The examiner also noted bilateral well-healed 
inguinal scars and normal testicles.  The assessment given 
was complicated bilateral hernia repairs over the last ten 
years.  The examiner reported that residuals were mainly just 
moderate pain with strenuous activity and mild pain with 
increased abdominal pressure.

In February 2003, the RO established service connection for 
residuals of abdominal hernias with a noncompensable rating 
effective August 28, 2002.  The rating was based on the 
veteran's service medical records and the January 2003 VA 
examination.

Private medical records from November 2001 through April 2003 
revealed normal bowel sounds, no abdominal masses or 
tenderness, no organomegaly, and no bruits.

On VA examination in October 2005, the veteran complained of 
hernial pain on lifting more than 10 pounds.  He reported a 
burning, pulling sensation in his scars.  He said he 
experienced explosive bowel movements, and walking for 30 
minutes caused a burning, pulling sensation.  He also stated 
that he had no limitations at his work secondary to his 
hernia repairs.  The examiner noted the veteran's medical 
history and stated that there had been no recurrence of 
hernias since 1998.  It was noted that the veteran had 
diagonal scars that measured 7 x 0.5 cm over his right and 
left inguinal regions.  The scars were observed to be flat, 
of normal pigmentation, nontender to exam, nonadherent, and 
superficial.  It was noted that there was some mild 
tenderness in both the right and left lower quadrant, but no 
hernias were palpated on the exam.  No numbness or other 
neurological manifestations were noted.  Testicular 
examination was normal.  Both of the hernias were well 
supported by truss.  The diagnosis was bilateral inguinal 
hernias, status post repair.  It was further noted that the 
veteran had two scars that caused burning and pulling 
sensations with lifting and walking.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court had held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two ratings to apply, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating, otherwise the lower rating shall be assigned.  38 
C.F.R. § 4.7 (2007).  It is the policy of VA to administer 
the law under a broad interpretation, consistent with the 
facts in each case with all reasonable doubt to be resolved 
in favor of the claimant; however, the reasonable doubt rule 
is not a means for reconciling actual conflict or a 
contradiction in the evidence.  38 C.F.R. § 4.3 (2007).

733
8
Hernia, inguinal:
Ratin
g

Large, postoperative, recurrent, not well 
supported under ordinary conditions and not 
readily reducible, when considered inoperable
60

Small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not 
readily reducible
30

Postoperative recurrent, readily reducible and 
well supported by truss or belt
10

Not operated, but remediable
0

Small, reducible, or without true hernia 
protrusion
0

NOTE:  Add 10 percent for bilateral involvement, 
provided the second hernia is compensable.  This 
means that the more severely disabling hernia is 
to be evaluated, a 10 percent, only, added for 
the second hernia, if the latter is of 
compensable degree.

38 C.F.R. § 4.114, Diagnostic Code 7338 (2007).



780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion
Ratin
g

Area or areas of 144 square inches (929 sq. cm.) 
or greater
10

Note (1):  Scars in widely separated areas, as on 
two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance 
with § 4.25 of this part.


Note (2):  A superficial scar is one not 
associated with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).

780
5
Scars, other:


Rate on limitation of function of affected part

38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).

Analysis

Based on the evidence of record, the veteran's residuals of 
bilateral inguinal hernia repair with residual pain are shown 
to be recurrent.  Over the years, each hernia has been 
repaired at least twice, indicating that the hernias are 
recurrent.  The October 2005 VA examination report stated 
that the veteran had bilateral inguinal hernias, status post 
repair, well supported by truss.  The report also stated that 
there had been no recurrence of the hernia since 1998.  
However, the Board recognizes the private medical records 
from 1999 which stated that the veteran underwent bilateral 
hernia repair in November 1999.  The evidence of record 
clearly shows that the veteran's hernias recurred in 1999.  
As the veteran has experienced recurrent hernias well 
supported by truss, he warrants a 10 percent rating under 
Diagnostic Code 7338.  As the involvement of the hernias is 
bilateral, he is entitled to an additional 10 percent 
evaluation under the provisions of Diagnostic Code 7338.  
There is no evidence of small, postoperative recurrent, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible as required for a higher evaluation.  See 
38 C.F.R. § 4.114, Diagnostic Code 7338 (2007).  Therefore, a 
20 percent rating under Diagnostic Code 7338, but no higher, 
is appropriate.

Additionally, the Board finds that the veteran's scars from 
hernia repair are manifested by no more than superficial, 
nontender, nonadherent, not unstable bilateral scars that 
measure 7 x 0.5 cm.  In the October 2005 VA examination 
report, the examiner noted the veteran had two scars that 
caused burning and pulling sensations with lifting and 
walking.  The examiner did not note pain in the scar.  The 
veteran reported that he had no limitations at his work 
secondary to his hernia repairs.  There is no evidence that 
the veteran currently experiences painful scars, limitation 
of motion due to the scars, or has a scar that covers an area 
of 929 sq. cm as required to warrant a compensable rating.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
bilateral inguinal hernia repair with residual pain 
disability is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  There is no evidence of prolonged medical 
treatment requiring absence from work or marked interference 
with employment.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).



ORDER

Entitlement to an evaluation of 20 percent, but no higher, 
for residuals of bilateral inguinal hernia repair with 
residual pain, claimed as residuals of abdominal hernias is 
granted, subject to the regulations governing the payment of 
monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


